        Case 1:20-cv-04922-LTS-JLC Document 42 Filed 07/16/20 Page 1 of 3


                                                                                                     7/16/2020
J. Stephen Simms (JS-8990)
Simms Showers LLP
201 International Circle
Baltimore, Maryland 21030
Tel: (443) 290-8704
Fax: (410) 510-2789
Email: jssimms@simmsshowers.com

Attorneys for Intervening Plaintiffs,
McAllister Towing of Connecticut, LLC
McAllister Towing of New York, LLC
McAllister Towing of Philadelphia, Inc.
McAllister Towing of Baltimore, Inc.
Portland Tugboat LLC
McAllister Towing of Narragansett Bay, LLC
 d/b/a Providence Steamboat Company
Tugz Company, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
Billybey Marina Services, LLC,                                       *
                                                                     *
         Plaintiff,                                                  *
                                                                     *
v.                                                                   *   Case No.: 20-cv-04922-LTS-JLC
                                                                     *
Bouchard Transportation Co., Inc., et al..                           *   IN ADMIRALTY
 in personam,                                                        *
                                                                     *
and                                                                  *
                                                                     *
M/V ELLEN S. BOUCHARD, et al., in rem                                *
                                                                     *
         Defendants.                                                 *
_____________________________________________

McAllister Towing of Connecticut, LLC                               *
McAllister Towing of New York, LLC                                  *    ORDER GRANTING
McAllister Towing of Philadelphia, Inc.                             *    INTERVENING PLAINTIFFS’
McAllister Towing of Baltimore, Inc.                                *    UNOPPOSED/ EX PARTE
Portland Tugboat LLC                                                *    MOTION TO INTERVENE
McAllister Towing of Narragansett Bay, LLC                          *    PURSUANT TO FED. R. CIV.
 d/b/a Providence Steamboat Company                                 *    P. 24(a)(2), FOR ISSUE OF
Tugz Company, LLC                                                   *    WARRANTS OF ARREST
                                                                    *    FOR M/T EVENING STAR,
       Case 1:20-cv-04922-LTS-JLC Document 42 Filed 07/16/20 Page 2 of 3




       Intervening Plaintiffs                                 *    BARGE B. NO. 210, BARGE B.
v.                                                            *    NO. 230, BARGE B. NO. 250,
                                                              *    BARGE B. NO. 252, BARGE B.
Bouchard Transportation Co., Inc.,                            *    NO. 260, BARGE B. NO. 262,
                                                              *    BARGE B. NO. 282, AND
       Defendant in personam,                                 *    BARGE B. NO. 284, AND
                                                              *    FOR ALTERNATIVE
M/T EVENING STAR, IMO No. 9629768,                            *    SERVICE OF ARREST
BARGE B. No. 210, BARGE B. No. 230, BARGE B.                  *    WARRANTS
No. 250, BARGE B. No. 252, BARGE B. No. 260,                  *
BARGE B. No. 262, BARGE B. No. 282, BARGE B.                  *
No. 284, , in rem, their respective equipment, tackle,        *
etc., et al.                                                  *
                                                              *
      Defendants in rem                                       *
_____________________________________________

       Upon the motion of intervening Plaintiffs McAllister Towing of Connecticut, LLC,

McAllister Towing of New York, LLC, McAllister Towing of Philadelphia, Inc., McAllister

Towing of Baltimore, Inc., Portland Tugboat LLC, McAllister Towing of Narragansett Bay, LLC

d/b/a Providence Steamboat Company and Tugz Company, LLC (collectively, “Intervening

Plaintiffs”) for this Court to (1) order their intervention as of right under Fed. R. Civ. P. 24(a)(2),

providing for filing of their accompanying Verified Intervening Complaint; (2) issue warrants of

arrest of the M/T EVENING STAR, BARGE B. No. 210, BARGE B. No. 230, BARGE B. No.

250, BARGE B. No. 252, BARGE B. No. 260, BARGE B. No. 262, BARGE B. No. 282 and

BARGE B. No. 284, in rem (“Vessels”) pursuant to Federal Supplemental Admiralty and

Maritime Rule C; and (3) order alternative service due both to the U.S. Marshal’s unavailability

and because, the Vessels have been, or soon will be, arrested and are presently, or soon will be,

in the hands of National Maritime Services, Inc. (“NMS”) as Substitute Custodian, and any

opposition or briefing or argument hereto, this Court hereby GRANTS the motion, and ORDERS

as follows:

       1.      Intervening Plaintiffs shall have leave to intervene in this action;

                                                   2
          Case 1:20-cv-04922-LTS-JLC Document 42 Filed 07/16/20 Page 3 of 3




          2.     Their Intervening Complaint, filed with their motion, shall be docketed in this

action;

          3.     The Clerk shall issue the Warrants of Arrest for the M/T EVENING STAR,

BARGE B. No. 210, BARGE B. No. 230, BARGE B. No. 250, BARGE B. No. 252, BARGE B.

No. 260, BARGE B. No. 262, BARGE B. No. 282 and BARGE B. No. 284, in rem; and

          4.     Considering that the Vessels are, or soon will be, arrested and NMS is, or soon

will be, serving as the substitute custodian, the Warrants of Arrest are effectively served on the

Vessels when issued by the Clerk and posted on the Court’s docket (and thereby served by NEF

to counsel of each party in this action).

          5.     The Vessels may be released from seizure without further Order of this Court if

the United States Marshals Service receives written authorization from the attorney who

requested the seizure, and that such attorney advises that s/he has conferred with all counsel

representing all of the parties to the litigation and they consent to the release, if the attorney files

the consent and the Court has not entered an Order to the contrary.

          SO ORDERED.

Dated: New York, New York.

          July 16, 2020.




                                                   3
